                                                                                   F LE
                                                                                       JUN 2 9 2020
   IN THE UNITED STATES DISTRICT COURT                                         Clerk, U. S. District Court
   EASTERN DISTRICT OF TENNESSEE: NORTHERN DIVISION                           Eastern District of Tennessee
                                                                                      At Kn oxville
                                                          Civil Action No. - - - - - - - - -
   DARREN LIGHT,

                                  Plaintiff,
                                                          COMPLAINT FOR VIOLATIONS Of THE
          vs.
                                                          FAIR CREDIT REPORTING ACT
   EQUIFAX INFORMATION SERVICES, LLC
   and ORN L FEDERAL CREDIT UNION,
                                 Defendants.              DEMAND FOR JURY TRIAL



          Plaintiff Darren Light ("Plaintiff') brings this action against defendants Equifax

   Info1mation Services, LLC ("Equifax") and O RN L Federal Credit Union (the "Credit Union"),

   and alleges, based upon Plaintiffs personal knowledge, the investigation of counsel, and

   information and belief, as follows:

                                      NATURE OF THE ACTION

          1.      This is an action to recover damages for violations of the Fair Credit Reporting Act

   ("FCRA"), 15 U .S.C. § 1681, et seq.

          2.      Defendants Equifax has been selling consumer background reports (commonly

   called "credit reports") containing inaccurate account balance and status information on Plaintiffs

   Credit Union account.      Specifically, although the account was closed with a $0 balance,

   Defendants continued to report that Plaintiff had a monthly payment obligation of $344. This

   repo1iing was materially misleading because it created the misleading impression that Plaintiff had

   a continuing monthly payment obligation, and that her disposable monthly income was less than

   it really was. Although Plaintiff disputed the reporting in writing. Defendants failed to investigate

   Plaintiffs claims and failed to remove the misleading information. Plaintiff was later denied an

   extension of credit based on information contained in his Equifax credit reports. Accordingly.



                                                   - 1-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 1 of 9 PageID #: 1
   Plaintiff is entitled to statutory damages, actual damages, punitive damages, and attorney's fees

   and expenses.

                                      .JURISDICTION AND VENUE

          3.       The claims asse1ted in this complaint arise under §§I 681 e, 1681 i, and I 68 Is of the

   FCRA. This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331

   and 15 U.S.C. §1681p

          4.       Venue is proper in this judicial district under 28 U.S.C. § 1391 (b).

                                                 PARTIES

          5.       Plaintiff resides Anderson County, Tennessee, and qualifies as a ·'consumer·· under

   15 U.S.C. § 1681a(c). Plaintiff is an individual, not an entity.

          6.       Defendant Equifax is a foreign corporation that regularly conducts business in this

  judicial district. Equifax qualifies as a ''consumer reporting agency'' under the FCRA.

          7.       Defendant Credit Union is a Tennessee corporation headquartered in Oak ridge,

   Tennessee. Credit Union qualifies as a "furnisher" of credit information under the FCRA.

                                    SUBSTANTIVE ALLEGATIONS

   ThcFCRA

          8.       The FCRA is a federal statute designed to protect consumers from the harmful

   effects of inaccurate information contained in their consumer credit reports. Thus, Congress

   enshrined the principles of "fair and accurate credit reporting" and the "need to ensure that

   consumer repo1iing agencies exercise their grave responsibilities with fairness" in the very first

   provision of the FCRA, as follows:

                   (1) "The banking system is dependent upon fair and accurate credit
                   reporting. Inaccurate credit reports directly impair the efficiency
                   of the banking system, and unfair credit reporting methods
                   undermine the public confidence, which is essential to the continued
                   functioning of the banking system.


                                                    -2-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 2 of 9 PageID #: 2
                  (2) An elaborate mechanism has been developed for investigating
                  and evaluating the creditworthiness, credit standing, credit capacity,
                  character, and general reputation of consumers.
                  (3) Consumer reporting agencies have assumed a vital role in
                  assembling and evaluating consumer credit and other information
                  on consumers.
                  (4) There is a need to ensure that consumer repotting agencies
                  exercise their grave responsibilities with fairness, impartiality, and
                  a respect for the consumer's right to privacy.
                  15 U.S.C. 1681 a (emphasis added).
          9.      To that end, the FCRA imposes the following twin duties on consumer repotting

  agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

   information when preparing consumer reports and to set up reasonable procedures to maintain

  compliance with this minimum repo1iing standard; and (ii) credit bureaus must reinvestigate the

  facts and circumstances surrounding a consumer's dispute and to appropriately and timely correct

  any inaccuracies.

          10.     In addition, credit bureaus must promptly notify the furnisher and any other parties

   in the distribution chain of the disputed inaccuracies.

          11.     CRA Defendants compile, maintain. and report information concerning Plaintiffs

  creditworthiness, credit-standing, credit capacity, character, and reputation. That information is

  then made available for use by third parties in credit transactions involving consumers, for

  employment purposes, the underwriting of insurance for consumers, and even housing.

          12.     Plaintiff has a legally protected interest in CRA Defendants fulfilling their

  respective duties under the FCRA, so that the information is repo1ied and maintained fairly, to

  support maximum levels of confidentiality, accuracy, and relevancy.

          13.     The FRCA imposes similar obligations on furnishers of credit information. After

  receiving notice of a consumer's dispute from a credit bureau that information was inaccurate,




                                                   -3-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 3 of 9 PageID #: 3
  furnishers are required to conduct a reasonable investigation regarding the disputed information.

  When and if appropriate, furnishers are obligated to remove any inaccurate information.

          14.     Furnishers, after receiving notice of a consumer's dispute from a CRA that

  information was inaccurate, are required to conduct a reasonable investigation regarding the

  disputed information. When and if appropriate, following the performance of the reasonable

  investigation, furnishers are obligated to remove any inaccurate information. At a minimum,

  furnishers and CRAs are required to mark the status of the tradelines/accounts as disputed on the

  consumer's background reports.


  Defendants Violated the FCRA By Reporting Inaccurate Information on Plaintiff's Credit
  Reports, and Subsequently Failed to Investigate and Correct the Inaccurate Information

          15.    Equifax sold credit reports containing inaccurate payment status information on

  Plaintiff's Credit Union account.

          16.     Specifically, although the account was closed with a $0 balance, Defendants

  reported that the Plaintiff had a continuing monthly payment obligation of $344.

          17.    This reporting was materially misleading because it created the misleading

  impression that Plaintiff had a continuing monthly payment obligation, and that his disposable

  monthly income was less than it really was.

          18.     On February 4, 2020, Plaintiff sent a letter to Equifax requesting the removal of the

  inaccurate monthly payment obligation. It is reasonable to infer that Equifax notified Credit Union

  of the dispute, as required by federal statute.

          19.     The receipt of Plaintiff's dispute triggered an obligation for Defendants to conduct

  an investigation, mark the accounts as disputed, and correct the misleading reporting. Defendants

  were required to comply with these statutory requirements within 30-45 days.




                                                    -4-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 4 of 9 PageID #: 4
          20.     Defendants failed to comply with these duties. Instead, by letter dated February 19,

  2020, Equifax responded to Plaintiff's dispute claiming that it would not make any changes to

  Plaintiffs credit report.

         21.      The letter justified Equifax's refusal to take action by claiming that Equifax was

  reporting the Credit Union account.

         22.      That was false. As of March 26, 2020, Equifax was still repotting that an inaccurate

  scheduled monthly payment on Plaintiff's Credit Union account.

          23.     Plaintiff was later denied an extension of credit based on information contained in

  his Equifax report.

         24.     As a result of Defendants' misconduct, Plaintiff has suffered a decreased credit

  score, the loss of ability to access and benefit from credit, and the mental and emotional pain,

  anguish, humiliation, and embarrassment of erroneous credit reports.

  Equifax failed to maintain adequate policies and procedures

          25.     Equifax systematically violated the FCRA by failing to adhere to and maintain

  reasonable procedures to assure the maximum possible accuracy of the information in the

  consumer background reports they published.

         26.      Upon receiving Plaintiff's disputes, Equifax was legally required, but failed, to:

  (i) conduct a reasonable investigation or reinvestigation into all the circumstances surrounding the

  dispute; and (ii) when and if appropriate, remove any inaccurate information following the

  performance of the reasonable investigation.

          27.     Accordingly, Plaintiff is entitled to damages. Plaintiff has suffered actual damages

  through harm to Plaintiffs consumer background reputation and overall credit score, by missing

  opportunities, and by being denied the ability to procure additional credit.




                                                  -5-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 5 of 9 PageID #: 5
                                         CAUSES OF ACTION

                                               COUNTI

           Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

         28.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

         29.     The FCRA imposes a duty on credit repo1ting agencies to devise and implement

  procedures to assure the "maximum possible accuracy'· of credit reports, as follows:

                 Whenever a consumer reporting agency prepares a consumer report,
                 it shall follow reasonable procedures to assure maximum possible
                 accuracy of the information concerning the individual about whom
                 the rep01t relates.
                                               15 U.S.C. §168le(b) (emphasis added).

         30.     Upon receiving a consumer's dispute, credit bureaus are legally required to conduct

  an investigation and correct the disputed information contained in the report as follows:

                 ... if the completeness or accuracy of any item of information
                 contained in a consumer's file at a consumer reporting agency is
                 disputed by the consumer and the consumer notifies the agency
                 directly, or indirectly through a reseller, of such dispute, the agency
                 shall, free of charge, conduct a reasonable reinl'estigation to
                 determine whether the disputed information is inaccurate and
                 record the current status of the disputed information, or delete the
                 item from the file in accordance with paragraph (5), before the end
                 of the 30-day period beginning on the date on which the agency
                 receives the notice of the dispute from the consumer or reseller.
                                                     Id. §1681i(a)(l) (emphasis added)
         31.     Credit repo1ting agencies are further required to provide prompt notice of the

  consumer's dispute to the furnisher of the disputed information, as follows

                 Before the expiration of the 5-business-day period beginning on
                 the date on which a consumer reporting agency receives notice of a
                 dispute from any consumer or a reseller in accordance with
                 paragraph (I), the agency shall provide notification of the dispute
                 to any person who provided any item of information in dispute, at
                 the address and in the manner established with the person. The
                 notice shall include all relevant information regarding the dispute
                 that the agency has received from the consumer or reseller.


                                                   -6-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 6 of 9 PageID #: 6
                                                     Id. §1681i(a)(2) (emphasis added).

          32.      Equifax failed to follow reasonable procedures to ensure maximum possible

  accuracy of the information reported on Plaintiffs credit reports. Although Plaintiff disputed the

   inaccurate information in writing, Equifax willfully, or at least negligently, failed to perform a

  reasonable investigation, failed to mark the accounts as disputed, and/or failed to remove the

  inaccurate information.

          33.     Equifax's willful and/or negligent failure to follow reasonable policies and

  procedures was a direct and proximate cause of Plaintiffs injury.

          34.     As a result of Equifax's statutory violations. Plaintiff suffered statutory and actual

  damages as described herein and is entitled to recover statutory, actuaL and punitive damages

  under 15 U.S.C. §§ 1681n and 16810.

                                                COUNT II

             Against the Credit Union for Violation of the FCRA, 15 U.S.C. § 1681s-2(b)

          35.     Plaintiff repeats and realleges the foregoing allegations if set fotth in full herein.

          36.      Upon receiving notice of a dispute from a credit reporting agency, furnishers are

  required to conduct an investigation and correct the misleading information as necessary, as

  follows:

                  After receiving notice pursuant to 15 U.S.C. § 168li(a)(2) of a
                  dispute with regard to the completeness or accuracy of any
                  information provided by a person to a consumer reporting agency.
                  the person shall -
                  (A)     conduct an      investigation    with   respect   to   disputed
                          information;
                   (B)    review all relevant information provided by the consumer
                          reporting agency pursuant to § 1681 i(a)(2) of this title;
                   (C)    report the results of the investigation to the consumer
                          reporting agency; [and]



                                                    -7-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 7 of 9 PageID #: 7
                 (D)     if the investigation finds that the information is incomplete
                         or inaccurate, report those results to all other consumer
                         reporting agencies to which the person furnished the
                         information ...

                                                                       15 U.S.C. § l681s-2(b).


         37.     Credit Union failed to conduct timely and reasonable investigations into the

  veracity of its reporting after receiving notice of Plaintiffs disputes from CRA Defendants.

         38.     Moreover, instead of removing the inaccurate reporting, Credit Union improperly

  verified that the information being reported was accurate.

         39.     Credit Union's misconduct was a direct and proximate cause of the damages

  suffered by Plaintiff. As a result of their misconduct, Plaintiff has suffered actual damages in the

  form of lost credit opportunities, harm to credit reputation and credit score, and emotional distress.

         40.     Accordingly, Plaintiff is entitled to statutory, actual and punitive damages under 15

  U.S.C. §§ 1681n and 16810.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands ajudgment:

         A.      awarding Plaintiff statutory money damages, actual damages and punitive

  damages, including pre-judgment and post-judgment interest;

         B.      awarding attorneys' fees and costs, and other relief; and

         C.      awarding such other relief as to this Cou1i may seem just and proper.




                                                   -8-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 8 of 9 PageID #: 8
                                              JURY DEMAND

         Plaintiff demands a trial by jury.

   DATED: June 22, 2020                          COHEN & MIZRAHI LLP




                                                                Isl Edward Y. Kroub
                                                               EDWARD Y. KROUB

                                                 EDWARD Y. KROUB (pro hac vice pending)
                                                 300 Cadman Plaza West, 12 th Floor
                                                 Brooklyn, NY 11201
                                                 Telephone: 929/575-4175
                                                 929/575-4195 (fax)
                                                 edward@cml.legal

                                                 Attorneys.for Plaintjff




                                                  -9-
Case 3:20-cv-00292-TRM-DCP Document 1 Filed 06/29/20 Page 9 of 9 PageID #: 9
